

115 S2195 IS: Judicial Transparency and Ethics Enhancement Act of 2017
U.S. Senate
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2195IN THE SENATE OF THE UNITED STATESDecember 6, 2017Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to provide an Inspector General for the judicial branch, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Judicial Transparency and Ethics Enhancement Act of 2017.
		2.Inspector general
			 for the judicial branch
			(a)Establishment
 and DutiesPart III of title 28, United States Code, is amended by adding at the end the following:
				
					60INSPECTOR GENERAL
				FOR THE JUDICIAL BRANCHSec.1021. Establishment.1022. Appointment, term, and removal of Inspector
				  General.1023. Duties.1024. Powers.1025. Reports.1026. Whistleblower protection.
 1021.EstablishmentThere is established for the judicial branch of the Government the Office of Inspector General for the Judicial Branch (in this chapter referred to as the Office).
						1022.Appointment,
				term, and removal of Inspector General
 (a)AppointmentThe head of the Office shall be the Inspector General, who shall be appointed by the Chief Justice of the United States after consultation with the majority and minority leaders of the Senate and the Speaker and minority leader of the House of Representatives.
 (b)TermThe Inspector General shall serve for a term of 4 years and may be reappointed by the Chief Justice of the United States for any number of additional terms.
 (c)RemovalThe Inspector General may be removed from office by the Chief Justice of the United States. The Chief Justice shall communicate the reasons for any such removal to both Houses of Congress.
 1023.DutiesWith respect to the judicial branch, the Office shall—
 (1)conduct investigations of alleged misconduct in the judicial branch (other than the United States Supreme Court) under chapter 16 that may require oversight or other action within the judicial branch or by Congress;
 (2)conduct investigations of alleged misconduct in the United States Supreme Court that may require oversight or other action within the judicial branch or by Congress;
 (3)conduct and supervise audits and investigations;
 (4)prevent and detect waste, fraud, and abuse; and
 (5)recommend changes in laws or regulations governing the judicial branch.
							1024.Powers
 (a)PowersIn carrying out the duties of the Office, the Inspector General shall have the power to—
 (1)make investigations and reports;
 (2)obtain information or assistance from any Federal, State, or local governmental agency, or other entity, or unit thereof, including all information kept in the course of business by the Judicial Conference of the United States, the judicial councils of circuits, the Administrative Office of the United States Courts, and the United States Sentencing Commission;
 (3)require, by subpoena or otherwise, the attendance and testimony of such witnesses, and the production of such books, records, correspondence, memoranda, papers, and documents, which subpoena, in the case of contumacy or refusal to obey, shall be enforceable by civil action;
 (4)administer to or take from any person an oath, affirmation, or affidavit;
 (5)employ such officers and employees, subject to the provisions of title 5, governing appointments in the competitive service, and the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates;
 (6)obtain services as authorized by section 3109 of title 5 at daily rates not to exceed the equivalent rate for a position at level IV of the Executive Schedule under section 5315 of such title; and
 (7)the extent and in such amounts as may be provided in advance by appropriations Acts, to enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, and to make such payments as may be necessary to carry out the duties of the Office.
								(b)Chapter 16
 mattersThe Inspector General shall not commence an investigation under section 1023(1) until the denial of a petition for review by the judicial council of the circuit under section 352(c) of this title or upon referral or certification to the Judicial Conference of the United States of any matter under section 354(b) of this title.
 (c)LimitationThe Inspector General shall not have the authority to—
 (1)investigate or review any matter that is directly related to the merits of a decision or procedural ruling by any judge, justice, or court; or
 (2)punish or discipline any judge, justice, or court.
								1025.Reports
							(a)When To Be
 MadeThe Inspector General shall— (1)make an annual report to the Chief Justice and to Congress relating to the activities of the Office; and
 (2)make prompt reports to the Chief Justice and to Congress on matters that may require action by the Chief Justice or Congress.
								(b)Sensitive
 MatterIf a report contains sensitive matter, the Inspector General may so indicate and Congress may receive that report in closed session.
							(c)Duty To Inform
 Attorney GeneralIn carrying out the duties of the Office, the Inspector General shall report expeditiously to the Attorney General whenever the Inspector General has reasonable grounds to believe there has been a violation of Federal criminal law.
							1026.Whistleblower
				protection
							(a)In
 GeneralNo officer, employee, agent, contractor, or subcontractor in the judicial branch may discharge, demote, threaten, suspend, harass, or in any other manner discriminate against an employee in the terms and conditions of employment because of any lawful act done by the employee to provide information, cause information to be provided, or otherwise assist in an investigation regarding any possible violation of Federal law or regulation, or misconduct, by a judge, justice, or any other employee in the judicial branch, which may assist the Inspector General in the performance of duties under this chapter.
							(b)Civil
 ActionAn employee injured by a violation of subsection (a) may, in a civil action, obtain appropriate relief..
			(b)Technical and
 conforming amendmentThe table of chapters for part III of title 28, United States Code, is amended by adding at the end the following:
				60.
				  Inspector General for the judicial
				  branch1021.